FILED

NUV
UNITED sTATEs DISTRICT CoURT 2 9 2010
FoR THE DISTRICT oF CoLvMBIA C‘€rk, u.s. D,~st,

Bankrup¢¢y Co"$§nd

ANTONIO COLBERT, )
)

Plaintiff, )

)

v. ) civil A@uon No. 10 - 9»¢> 3 ?>

)

U.S. MARSHALS SERVICE, )
)

Defendant. )

MEMORANDUM OPINION

This matter is before the Court upon consideration of plaintiff’ s application to proceed in
forma pauperis and his pro se complaint. The application will be granted, and the complaint
will be dismissed.

Plaintiff accuses defendant of unspecified misconduct and, and he asserts that the
"problems persist and gotten very much out of hand!" Compl. at 2. Although plaintiff does not
demand "money or compensation," he "would like for this matter to be looked into, and properly
adressed [sic] to your security staff at the courthouse." Id.

The Court has reviewed plaintiff s complaint, keeping in mind that complaints filed by
pro se litigants are held to less stringent standards than those applied to formal pleadings drafted
by lawyers. See Haz'nes v. Kerner, 404 U.S. 5 l9, 520 (1972). Even pro se litigants, however,
must comply with the Federal Rules of Civil Procedure. Jarrell v. Tz`sch, 656 F. Supp. 237, 239
(D.D.C. l987). Rule 8(a) of the Federal Rules of Civil Procedure requires that a complaint
contain a short and plain statement of the grounds upon which the court’s jurisdiction depends, a
short and plain statement of the claim showing that the pleader is entitled to relief, and a demand

for judgment for the relief the pleader seeks. Fed. R. Civ. P. 8(a). The purpose of the minimum

standard of Rule 8 is to give fair notice to the defendants of the claim being asserted, sufficient to
prepare a responsive answer, to prepare an adequate defense and to determine whether the
doctrine of res judicata applies. Brown v. Calzfano, 75 F.R.D. 497, 498 (D.D.C. 1977).
Plaintiffs complaint does not contain a short and plain statement of the grounds upon

which the Court’s jurisdiction depends or a claim that plaintiff is entitled to the relief he seeks.

F or these reasons, the complaint will be dismissed for its failure to comply with Rule 8(a). An

Order consistent with this Memorandum Opinion is issued separately.

M%/

United Statés District Judge

DATE: